UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6103



ELIJAH MARSHALL, JR.,

                                            Petitioner - Appellant,

          versus


COLIE RUSHTON; ATTORNEY GENERAL OF THE STATE
OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cv-00345-GRA)


Submitted:   April 28, 2006                 Decided:   June 22, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elijah Marshall, Jr., Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elijah   Marshall,   Jr.,   seeks   to   appeal   the   district

court’s order adopting the magistrate judge’s recommendation and

denying relief on his 28 U.S.C. § 2254 (2000) petition.           Marshall,

however, waived his right to appeal by failing timely to file

objections to the magistrate judge’s recommendation.        See Wells v.

Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997).          We therefore

dismiss the appeal.   Id. at 200.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED




                                - 2 -